Exhibit 10.1 
 
SEPARATION AGREEMENT
This Separation Agreement (this "Agreement") is entered into by and among
Jeffrey T. Foland ("Executive"), Hertz Global Holdings, Inc. ("Holdings") and
The Hertz Corporation (together with their subsidiaries and divisions, "Hertz,"
the "Company" or the "Companies"), on February 10, 2017.  Reference is made to
the Hertz Global Holdings, Inc. Severance Plan for Senior Executives, as amended
(the "Severance Plan"), and all capitalized terms used in this Agreement and not
otherwise defined herein are as defined in the Severance Plan.
In consideration of the mutual promises, covenants and agreements in this
Agreement, which Executive and the Companies agree constitute good and valuable
consideration, the parties stipulate, and mutually agree, as follows:
1.             Resignation from Offices and Directorships.  Effective as of
February 28, 2017 (the "Termination Date"), Executive resigns from his position
as Senior Executive Vice President and Chief Revenue Officer of the Companies,
as well as from all director, officer or other positions he holds on behalf of
the Companies (which for the avoidance of doubt, and in conformity with the
definition of "Companies," shall include Holdings, The Hertz Corporation and all
of their subsidiaries and divisions).  Executive agrees to sign all appropriate
documentation, if any, prepared by the Companies to facilitate these
resignations; provided that Executive understands that such resignations are
self-effectuating and are effective on the Termination Date.
2.             Employment Status/Separation.  Executive and the Companies
mutually agree that Executive's employment with the Companies shall cease
effective the Termination Date, and that the cessation of Executive's employment
shall be treated as a "Qualifying Termination" for purposes of the Severance
Plan.  The parties further agree that, except as otherwise provided in this
Agreement, neither Executive nor the Companies shall have any further rights,
obligations or duties under any other agreement or arrangement, relating to
severance payments and benefits due to Executive, as of (or after) the date of
this Agreement.
3.             Accrued Obligations and Vested Benefits.  Executive is entitled
to receive the following accrued obligations:  (a) in satisfaction of the
provisions of Section 4.01 of the Severance Plan, all Base Salary earned or
accrued but not yet paid through the Termination Date, and payment for any
earned but unused vacation days accrued through the Termination Date, which
payments shall be made to Executive no later than the next regularly scheduled
payroll date after the Termination Date; and (b) reimbursement for any and all
business expenses incurred prior to the Termination Date, subject to the terms
of the Company's reimbursement policy.  In addition, the Companies acknowledge
and agree that, without regard to this Agreement, Executive is vested in respect
of (x) options to purchase 35,188 shares of Holdings common stock at $84.34 per
share, which were granted under the Employee Stock Option Agreement, dated as of
July 5, 2016, between Holdings and Executive (in respect of options originally
granted on January 19, 2015) and (y) his vested account balance under The Hertz
Corporation Income Savings Plan.  Further, the Companies agree that Executive
shall be permitted to purchase his service vehicle in accordance with the
policies of the Companies.

--------------------------------------------------------------------------------

4.             Severance Benefits.  Provided that Executive signs and does not
timely revoke either this Agreement pursuant to Section 16 or the second release
attached as Exhibit A (the "Second Release") pursuant to Section 5 thereof, and
complies with the terms of this Agreement and the Second Release, the Company
shall provide Executive with the following severance payments and benefits, in
full satisfaction of all termination obligations the Companies may have to
Executive:
(a)           Severance Payment.  In satisfaction of the provisions of Section
4.02(b) of the Severance Plan, the Company shall pay Executive an amount in cash
equal to $2,135,625, to be paid to Executive in equal installments on Holdings'
regular payroll cycles during the 18-month period commencing on the first
payroll date following the Effective Date (as defined in the Second Release);
provided, however, any installments scheduled to be paid during the six-month
period immediately following the Termination Date instead shall be aggregated
and paid in a lump sum on September 1, 2017 (or, if earlier, the first business
day of the first month following Executive's death), along with interest at the
applicable federal rate for instruments of less than one year.  Executive
acknowledges that no annual incentive bonus is payable to Executive in respect
of 2016.
(b)           2017 Prorated Bonus.  In satisfaction of the provisions of Section
4.02(a) of the Severance Plan, Executive shall be eligible for the cash bonus
that would have been payable to him under the Senior Executive Bonus Plan for
2017, prorated based on a fraction (i) the numerator of which is the number of
days between January 1, 2017 and the Termination Date, and (ii) the denominator
of which is 365.  The actual amount of the bonus (if any) shall be determined by
the Board or the Compensation Committee of the Board, and shall be paid at the
same time as such bonuses are otherwise generally paid to the Company's
executives and in any event no later than March 15, 2018.
(c)           Outplacement.  In satisfaction of the provisions of Section
4.02(c) of the Severance Plan, the Company shall arrange for Executive to
receive outplacement services or executive recruiting services provided by a
professional outplacement provider or executive recruiter at a cost to the
Company not to exceed $25,000, to be provided not later than December 31, 2018.
(d)           Health Plan Coverage.  In satisfaction of the provisions of
Section 4.02(d) of the Severance Plan, the Company shall provide Executive and
his eligible family members with continued medical, dental and accident
insurance benefits under the applicable benefit programs of the Companies (the
"health and welfare benefits").  If Executive makes timely application for such
health and welfare benefits pursuant to Executive's benefit continuation rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), the
Company shall pay the premiums for such coverage to the same extent paid by the
Company immediately prior to the Termination Date for the first 18 months
following the Termination Date, or the date on which Executive becomes eligible
for comparable health and welfare benefits through a new employer, whichever is
earlier.  For the avoidance of doubt, the Company and Executive agree that the
premiums paid for the benefit of Executive by the Company hereunder shall be
taxed as imputed income to Executive.
2

--------------------------------------------------------------------------------

(e)           Equity-Based Awards.  Executive acknowledges that all compensatory
awards denominated in common stock of Holdings held by him as of the date hereof
are set forth on Exhibit B.  In satisfaction of the provisions of the Term Sheet
for Employment Arrangements with Jeffrey T. Foland, dated as of January 15, 2015
(the "Term Sheet"), as of the Effective Date, restricted stock units in respect
of 44,467 shares of Holdings common stock (which represents the unvested portion
of the "Buyout RSUs" (as defined in the Term Sheet)) shall vest and be
distributed to Executive within five business days of the Termination Date;
provided, the Company agrees that any necessary tax withholding required as part
of the distribution of shares in settlement of the restricted stock units shall
be covered by the Company withholding shares that would otherwise be distributed
to Executive, as permitted by the terms of the restricted stock unit award
agreement, and that Executive shall not be required to make any additional
payment to cover any such required withholding tax.  Any equity-based awards
held by Executive that are not vested as of the Termination Date and that do not
vest pursuant to the immediately preceding sentence shall be forfeited as of the
Termination Date.  Any options to purchase shares of Holdings common stock that
are vested as of the date of this Agreement shall remain exercisable until the
earlier of (a) the 90th day following the Termination Date (or, if later, the
90th day following expiration of any blackout period in effect with respect to
such options) and (b) any cancelation or termination in connection with a change
in control, as provided in the applicable award agreement.
Executive acknowledges and agrees that the consideration set forth or referenced
in Section 3 and this Section 4 constitute satisfaction and accord for any and
all compensation and benefits due and owing to him pursuant to any plan,
agreement or other arrangements relating to his employment with the Companies
and termination thereof; provided, however, for the avoidance of doubt,
Executive shall remain entitled to coverage under the Company's health and
welfare plans in accordance with the terms thereof through the Termination
Date.  Executive acknowledges and agrees that, unless he enters into this
Agreement, he would not otherwise be entitled to receive the consideration set
forth in this Section 4.
5.             Waiver and Release.
(a)           In exchange for receiving the compensation and benefits described
in Section 4 above, Executive does for himself and his heirs, executors,
administrators, successors and assigns,  hereby release, acquit, and forever
discharge and hold harmless the Companies and each of their divisions,
subsidiaries and affiliated companies, and their respective successors, assigns,
officers, directors, shareholders holding more than 5% of Holdings' outstanding
common stock as of the Termination Date (and such shareholders' affiliates),
employees, benefit and retirement plans (as well as trustees and administrators
thereof) and agents, past and present (the "Released Parties"), of and from any
and all actions, causes of action, claims, demands, attorneys' fees,
compensation, expenses, promises, covenants, and damages of whatever kind or
nature, in law or in equity, which Executive has, had or could have asserted,
known or unknown (the "Claims"), at common law or under any statute, rule,
regulation, order or law, whether federal, state or local, or on any grounds
whatsoever, including, without limitation, any and all claims for any additional
severance pay, vacation pay, bonus or other compensation, including, but not
limited to, under the Term Sheet, Severance Plan or any other applicable
severance plan or agreement; any and all claims of discrimination or harassment
based on race, color, national origin, ancestry, religion, marital status, sex,
sexual orientation, disability, handicap, age or other
3

--------------------------------------------------------------------------------


unlawful discrimination; any and all claims arising under Title VII of the
Federal Civil Rights Act; the Federal Civil Rights Act of 1991; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; the New Jersey Law Against Discrimination; the
Florida Civil Rights Act; or under any other state, federal, local or common
law, with respect to any event, matter, claim, damage or injury arising out of
his employment relationship with the Companies and/or the separation of such
employment relationship, and/or with respect to any other claim, matter or
event, from the beginning of the world to the date of Executive's execution of
this Agreement.  A further condition to Executive's receipt of the compensation
and benefits described in Section 4 above is his execution and non-revocation of
the Second Release, which must be executed within 21 days following the
Termination Date.
(b)           Executive understands that nothing contained in this Agreement
limits his ability to communicate with, or file a complaint or charge with, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission ("SEC"), the Department of Justice ("DOJ") or any other federal,
state or local governmental agency or commission (collectively, "Governmental
Agencies"), or otherwise participate in any investigation or proceeding that may
be conducted by Governmental Agencies, including providing documents or other
information without notice to the Company; provided, however, that Executive may
not disclose Company information that is protected by the attorney client
privilege, except as expressly authorized by law.  In the event any claim or
suit is filed on Executive's behalf against any of the Released Parties by any
person or entity, including, but not limited to, by any Governmental Agency,
Executive waives any and all rights to recover monetary damages or injunctive
relief in his favor; provided, however, that this Agreement does not limit
Executive's right to receive an award from the SEC or DOJ for information
provided to the SEC or DOJ.
6.             Exceptions to Release.  Executive does not waive or release (a)
any Claims under applicable workers' compensation or unemployment laws; (b) any
rights which cannot be waived as a matter of law; (c) the rights to enforce the
terms of this Agreement; (d) any Claim for indemnification Executive may have
under applicable laws, under the applicable constituent documents (including
bylaws and certificates of incorporation) of any of the Companies, under any
applicable insurance policy any of the Companies may maintain, or any under any
other agreement he may have with any of the Companies, with respect to any
liability, costs or expenses Executive incurs or has incurred as a director,
officer or employee of any of the Companies; (e) any Claim Executive may have to
obtain contribution as permitted by law in the event of entry of judgment
against Executive as a result of any act or failure to act for which Executive
and any of the Companies are jointly liable; (f) any Claim to his vested account
balance under The Hertz Corporation Income Savings Plan or The Hertz Corporation
Supplemental Income Savings Plan or to coverage under the Company's health and
welfare plans in accordance with the terms thereof through the Termination Date
or (g) any Claim that arises after the date this Agreement is executed.
7.             Restrictive Covenants.  Executive acknowledges that in the course
of his employment with the Companies, Executive has acquired Confidential
Information and that such information has been disclosed to Executive in
confidence and for the Company's use only.  Executive acknowledges and agrees
that, on and after the Termination Date, Executive shall
4

--------------------------------------------------------------------------------


continue to be bound by the provisions of Article V of the Severance Plan. 
Without limiting the generality of the foregoing, Executive acknowledges and
agrees that the term "Competitive Business" (as defined in Section 5.02 of the
Severance Plan) includes entities engaged in the ride-sharing business,
including, without limitation, Uber Technologies Inc. and Lyft, Inc.; provided,
however, Executive may provide services to an entity engaged in the ride-sharing
business so long as (a) such business is immaterial to the business of the
entity taken as a whole and (b) Executive does not provide services, directly or
indirectly, to the ride-sharing business of such entity.  Notwithstanding the
foregoing, nothing in this this Agreement or any other agreement between
Executive and the Companies shall prevent any communications by Executive with
Governmental Agencies without notice to the Companies, any response or
disclosure by Executive compelled by legal process or required by applicable
law, or any bona fide exercise by Executive of any shareholder rights that may
not be waived under applicable law that he may otherwise have.
8.             Fiduciary Duties.  Executive will retain his fiduciary
responsibilities to the Companies to the extent provided by law.  In addition,
Executive agrees to continue to abide by applicable provisions of the principles
and guidelines set forth in the Hertz Standards of Business Conduct, the terms
of which are incorporated herein, including, but not limited to, the
restrictions on insider trading and use of Company assets and information
contained therein.
9.             Representations of Executive.
(a)           Executive declares and represents that he has not filed or
otherwise pursued any charges, complaints, lawsuits or claims of any nature
against the Companies or any of its subsidiaries, affiliates or divisions,
arising out of or relating to events occurring prior to and through the date of
this Agreement, with any Governmental Agency or court with respect to any matter
covered by this Agreement, and Executive has no knowledge of any fact or
circumstance that he would reasonably expect to result in any such Claim against
the Companies in respect of any of the foregoing.  Except as provided in Section
5(b) or 6 of this Agreement, and subject to the provisions thereof, Executive
agrees herein not to bring suit against the Companies for events occurring prior
to the date of this Agreement and not to seek damages from the Companies by
filing a claim or charge with any Governmental Agency or court.
(b)           Executive further declares and represents that through the
Termination Date he has not:  (i) engaged in any conduct that constitutes
willful gross neglect or willful gross misconduct with respect to his employment
duties with the Companies which has resulted or will result in material economic
harm to Holdings; (ii) knowingly violated the Hertz Standards of Business
Conduct or any similar policy; (iii) facilitated or engaged in, and has no
knowledge of, any financial or accounting improprieties or irregularities of
either of the Companies; or (iv) knowingly made any incorrect or false
statements in any of his certifications relating to filings of the Companies
required under applicable securities laws or management representation letters,
and has no knowledge of any incorrect or false statements in any of the
Companies' filings required under applicable securities laws; in either of the
case of clause (iii) or (iv) of this Section 9(b), except with respect to any
information that has been provided through the Termination Date by a third-party
auditor in an oral or written report to both Executive and the Board (or any
committee thereof).  Executive further acknowledges and agrees that the
5

--------------------------------------------------------------------------------


Companies are entering into this Agreement in reliance on the representations
contained in this Section 9(b), which representations constitute terms of this
Agreement.
10.           Future Employment.  Executive agrees that he will not at any time
in the future seek employment with Hertz and waives any right that may accrue to
him from any application for employment that he may make notwithstanding this
provision.
11.           Nondisparagement/References.  Executive agrees not to make
negative comments or otherwise disparage the Companies or their respective
officers, directors, other employees holding the titles of Senior Vice President
who reported directly to Executive or the titles of Executive Vice President or
higher, or shareholders holding more than 5% of Holdings' outstanding common
stock as of the Termination Date (and such shareholders' affiliates) in any
manner reasonably likely to be harmful to them or their business, business
reputation or personal reputation.  The Companies agree that the Companies will
not, and the individuals holding the titles of Senior Vice President who
reported directly to Executive or the titles of Executive Vice President or
higher, and the members, as of the date hereof, of the Boards of Directors of
the Companies will not, while employed by the Companies or serving as a director
of Holdings, as the case may be, make negative comments about Executive or
otherwise disparage Executive in any manner that is reasonably likely to be
harmful to his business reputation or personal reputation.  The parties hereto
will not assist, encourage, discuss, cooperate, incite, or otherwise confer with
or aid any others in discrediting the other or in pursuit of a claim or other
action against the other, except as required by law.  Executive shall direct any
employment inquiries or requests for references to General Counsel, The Hertz
Corporation, 8501 Williams Road, Estero, Florida 33928.  Nothing contained in
this Section 11 shall prevent any party from (a) making truthful statements in
any judicial, arbitration, governmental, or other appropriate forum for
adjudication of disputes between the parties or in any response or disclosure by
any party compelled by legal process or required by applicable law or
(b) exercising any legally protected whistleblower rights (including pursuant to
Rule 21F under the Securities Exchange Act of 1934).
12.           Cooperation.  During the 18-month period following the Termination
Date, Executive agrees to reasonably cooperate with the Companies in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Companies which relate to events or
occurrences that occurred while Executive was employed by the Companies and of
which Executive has relevant knowledge.  Executive's reasonable cooperation in
connection with such claims or actions shall include, but not be limited to,
being available for telephone conferences with outside counsel and/or personnel
of the Companies, being available for interviews, depositions and/or to act as a
witness on behalf of the Company, if reasonably requested, and at the Board's
reasonable request responding to any inquiries about the particular matter. 
Executive further agrees to reasonably and truthfully cooperate with the Company
in connection with any investigation or review by any federal, state or local
regulatory authority relating to events or occurrences that transpired while
Executive was employed with the Company and of which Executive has relevant
knowledge.  The Companies shall promptly pay (or promptly reimburse) Executive
(a) for any and all reasonable out-of-pocket expenses incurred by Executive in
connection with such cooperation, and (b) a reasonable hourly rate (which will
be determined the Compensation Committee of the Board) to Executive for all time
provided pursuant to this Section 12 in excess of 25 hours.
6

--------------------------------------------------------------------------------

13.           Miscellaneous.
(a)           Denial of Wrongdoing.  The parties understand and agree that this
Agreement shall not be considered an admission of liability or wrongdoing by any
party, and that the parties deny any liability, and nothing in this Agreement
can or shall be used, by or against any party with respect to claims, defenses
or issues in any litigation or proceeding, except to enforce this Agreement
itself.  The Companies deny committing any wrongdoing or violating any legal
duty with respect to Executive's employment or the termination of his
employment.
(b)           Entire Agreement.  Executive further declares and represents that
no promise, inducement, or agreement not herein expressed or referred to has
been made to him.  Except as otherwise specifically provided in this Agreement,
this instrument (including the exhibits hereto) constitutes the entire agreement
between Executive and the Companies and supersedes all prior agreements and
understandings, written or oral, including, without limitation, the Term Sheet
and the Severance Plan.  For the sake of clarity, nothing in this Agreement is
intended to negate or otherwise adversely affect any vested rights that
Executive may have under the employee and executive benefit plans of the
Companies, other than those waived as provided in Sections 5 and 6 hereof.  This
Agreement may not be changed unless the change is in writing and signed by
Executive and an authorized representative of each of the Companies.  Parol
evidence will be inadmissible to show agreement by and between the parties to
any term or condition contrary to or in addition to the terms and conditions
contained in this Agreement.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which
together constitute one and the same agreement, whether delivered in person, by
mail, by e-mail or by facsimile.
(c)           Severability.  Executive understands and agrees that should any
provision of this Agreement be declared or be determined by any court to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby, and said invalid part, term or provision shall be
deemed not a part of this Agreement.
(d)           Successors and Assigns.  This Agreement shall be binding upon the
Companies and Executive and their respective heirs, personal representatives,
successors and assigns.  Executive may not assign any of his rights or
obligations hereunder.  The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform all of the Company's obligations set forth in
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession or assign had taken place.  In the
event of the death of Executive prior to the payment of all amounts by the
Company pursuant to this Agreement, the Company shall make any remaining
payments to Executive's estate in a single lump sum payment within 60 days
following his death.
(e)           Governing Law; Consent to Jurisdiction.  Notwithstanding the terms
of Section 10.17 of the Severance Plan, this Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
laws of the State of Delaware without giving effect to the conflict of laws
rules thereof to the extent that the application of the law of another
jurisdiction would be required thereby. Each party hereby irrevocably submits to
the
7

--------------------------------------------------------------------------------


exclusive jurisdiction of the courts of the State of the city of the Company's
headquarters and the Federal courts of the United States of America, in each
case located in (or located nearest to) the City of the Company's headquarters,
solely in respect of the interpretation and enforcement of the provisions of
this Agreement and of the documents referred to in this Agreement, and in
respect of the transactions contemplated hereby and thereby. Each party hereby
waives and agrees not to assert, as a defense in any action, suit or proceeding
for the interpretation and enforcement hereof, or any such document or in
respect of any such transaction, that such action, suit or proceeding may not be
brought or is not maintainable in such courts or that the venue thereof may not
be appropriate or that this agreement or any such document may not be enforced
in or by such courts. Each party hereby consents to and grants any such court
jurisdiction over the person of such parties and over the subject matter of any
such dispute and agrees that the mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
13(g) or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof.  Notwithstanding the foregoing, in the event of a
breach or threatened breach of any provision of this Agreement, including, but
not limited to, Sections 7, 8, 11 and 12 of this Agreement, Executive agrees
that the Company shall be entitled to seek injunctive or other equitable relief
in a court of appropriate jurisdiction to remedy any such breach or threatened
breach, and damages would be inadequate and insufficient.  The existence of this
right to injunctive and other equitable relief shall not limit any other rights
or remedies that the Company may have at law or in equity including, without
limitation, the right to monetary, compensatory and punitive damages. 
Notwithstanding any provision of this Agreement to the contrary, in the event of
any dispute between the Company and Executive (including, but not limited to,
under or with respect to this Agreement, the Term Sheet, the Severance Plan or
Executive's equity award agreements), subject to Executive prevailing on at
least one material claim or issue asserted in such dispute, the Company shall
reimburse Executive for all attorneys fees and other litigation costs incurred
by Executive in connection with such dispute.
(f)            Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT. Each party certifies and
acknowledges that (i) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each such party
understands and has considered the implications of this waiver, (iii) each such
party makes this waiver voluntarily, and (iv) each such party has been induced
to enter into this agreement by, among other things, the mutual waivers and
certifications in this Section 13(f).
(g)           Notice.  Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally by courier service or certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the
8

--------------------------------------------------------------------------------


mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
(A)          if to either of the Companies, to them at:
The Hertz Corporation
8501 Williams Road
Estero, Florida  33928
Attention:  General Counsel
Facsimile:  866-999-3798
with a copy to:
Wachtell Lipton Rosen & Katz
51 West 52nd Street
New York, New York  10019
Attention:  David A. Katz, Esq.
Electronic mail:  DAKatz@WLRK.com
(B)           if to Executive, to him at his last known home address as shown on
the records of the Company with a copy to:
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Bert Krueger, Esq.
Electronic mail: hkrueger@mayerbrown.com.


(h)           Counterparts.  This Agreement may be executed by the parties
hereto, each of which shall be deemed an original and all of which together
shall constitute one and the same instrument.
14.           Tax Matters.
(a)           Withholding.  All payments and benefits provided hereunder shall
be subject to tax withholdings required by applicable law and other standard
payroll deductions.
(b)           Code Section 409A.
(i)           Compliance.  The intent of the parties is that payments and
benefits under this Agreement be exempt from, or comply with, Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations issued
thereunder, and all notices, rulings and other guidance issued by the Internal
Revenue Service interpreting the same (collectively, "Section 409A") so as to
avoid the additional tax and  penalty interest provisions contained therein and,
accordingly, to the maximum extent permitted under Section 409A, this Agreement
shall be interpreted to maintain exemption from or compliance with its
requirements.  In no event whatsoever shall the Company be liable for any tax,
interest or penalties that may be imposed on Executive by Section 409A or any
damages for failing to comply with Section 409A, except for
9

--------------------------------------------------------------------------------


any such additional taxes and interest or damages that result from the Company's
failure to comply with the terms of this Agreement or those of any plan or award
agreement referred to herein.
(ii)           Termination as Separation from Service.  The termination of
Executive's employment on the Termination Date constitutes a "separation from
service" within the meaning of Section 409A for purposes of any provision of
this Agreement or other arrangement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a "separation from service"
within the meaning of Section 409A, and for purposes of any such provision of
this Agreement, references to a "resignation from employment," "termination,"
"terminate," "termination of employment" or like terms shall also refer to
Executive's "separation from service" on the Termination Date.
(iii)           Payments for Reimbursements, In-Kind Benefits.  All
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which Executive incurs such expense.  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (A) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (B) the
amount of expenses eligible for reimbursements or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, however,
that the foregoing clause (B) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Internal
Revenue Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.
15.           Acceptance; Consideration of Agreement.  Executive further
acknowledges that he has been provided twenty-one (21) days to consider and
accept this Agreement from the date it was first given to him, although he may
accept it at any time within those twenty-one (21) days.
16.           Revocation.  Executive further acknowledges that he understands
that he has seven (7) days after signing this Agreement to revoke it by
delivering to Richard Frecker, General Counsel, The Hertz Corporation, 8501
Williams Road, Estero, Florida 33928, written notification of such revocation
within the seven (7)-day period.  If Executive does not revoke this Agreement,
this Agreement will become effective and irrevocable by him on the eighth day
after he signs it (or, if later, the Termination Date).  If Executive revokes
this Agreement, Executive hereby acknowledges and agrees that this Agreement
shall be null and void and of no further force and effect, and his termination
of employment shall be treated as a resignation by him without good reason for
all purposes.
17.           Legal Counsel.  Executive acknowledges that he understands that he
has the right to consult with an attorney of his choice at his expense to review
this Agreement and has been encouraged by the Companies to do so.  The Company
shall pay or reimburse Executive for reasonable attorney fees incurred for the
review and negotiation of this Agreement, up to a maximum amount of $10,000.
10

--------------------------------------------------------------------------------

* * * * * *
[Remainder of page intentionally blank.
Signatures to Agreement are set forth on the following pages.]


11

--------------------------------------------------------------------------------

IN WITNESS HEREOF, and intending to be legally bound, I, Jeffrey T. Foland, have
hereunto set my hand.
WITH MY SIGNATURE HEREUNDER, I, JEFFREY T. FOLAND, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
I, JEFFREY T. FOLAND, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO
THIS AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT,
WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE
OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY; AND THAT I HAVE BEEN
ENCOURAGED BY HERTZ TO DO SO.
I, JEFFREY T. FOLAND, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS TO
CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO RICHARD FRECKER, AS SET FORTH ABOVE, WRITTEN
NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT (A) IT SHALL
BE NULL AND VOID AND NONE OF HERTZ OR ANY OF ITS AFFILIATES SHALL HAVE ANY
OBLIGATIONS TO ME UNDER THIS AGREEMENT, AND (B) HERTZ SHALL HAVE NO OBLIGATIONS
TO ME OTHER THAN AS IF I HAD RESIGNED VOLUNTARILY AND (TO THE EXTENT APPLICABLE)
WITHOUT GOOD REASON FOR PURPOSES OF THE TERM SHEET, SEVERANCE PLAN OR OTHERWISE.



 /s/ Jeffrey T. Foland    
JEFFREY T. FOLAND
   
Date:
 February 10, 2017            






--------------------------------------------------------------------------------

THE HERTZ CORPORATION
 
HERTZ GLOBAL HOLDINGS, INC.
         
By:
 /s/ Richard Frecker  
By:
 /s/ Richard Frecker      
Name:
Richard Frecker
 
Name:
Richard Frecker
         
Title:
Executive Vice President, General Counsel
 
Title:
Executive Vice President, General Counsel
         
Date:
 February 10, 2017  
Date:
 February 10, 2017




--------------------------------------------------------------------------------

EXHIBIT A
RELEASE OF CLAIMS
This General Release of all Claims (this "Release") is executed by Jeffrey T.
Foland ("Executive") on ______________, 2017.
In consideration of the compensation and benefits set forth in the Separation
Agreement (the "Separation Agreement") entered into by and among Executive,
Hertz Global Holdings, Inc. ("Holdings") and The Hertz Corporation (together
with their subsidiaries and divisions, "Hertz," the "Company" or the
"Companies") on February 10, 2017. All capitalized terms used in this Release
and not otherwise defined herein are as defined in the Separation Agreement.
1.             Waiver and Release.
(a)           In exchange for receiving the compensation and benefits described
in the Separation Agreement, Executive does for himself and his heirs,
executors, administrators, successors and assigns,  hereby release, acquit, and
forever discharge and hold harmless the Companies and each of their divisions,
subsidiaries and affiliated companies, and their respective successors, assigns,
officers, directors, shareholders holding more than 5% of Holdings' outstanding
common stock as of the Termination Date (and such shareholders' affiliates),
employees, benefit and retirement plans (as well as trustees and administrators
thereof) and agents, past and present (the "Released Parties"), of and from any
and all actions, causes of action, claims, demands, attorneys' fees,
compensation, expenses, promises, covenants, and damages of whatever kind or
nature, in law or in equity, which Executive has, had or could have asserted,
known or unknown (the "Claims"), at common law or under any statute, rule,
regulation, order or law, whether federal, state or local, or on any grounds
whatsoever, including, without limitation, any and all claims for any additional
severance pay, vacation pay, bonus or other compensation, including, but not
limited to, under the Term Sheet, Severance Plan or any other applicable
severance plan or agreement; any and all claims of discrimination or harassment
based on race, color, national origin, ancestry, religion, marital status, sex,
sexual orientation, disability, handicap, age or other unlawful discrimination;
any and all claims arising under Title VII of the Federal Civil Rights Act; the
Federal Civil Rights Act of 1991; the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act; the
New Jersey Law Against Discrimination; the Florida Civil Rights Act; or under
any other state, federal, local or common law, with respect to any event,
matter, claim, damage or injury arising out of his employment relationship with
the Companies and/or the separation of such employment relationship, and/or with
respect to any other claim, matter or event, from the beginning of the world to
the date of Executive's execution of this Release.
(b)           Executive understands that nothing contained in this Release
limits his ability to communicate with, or file a complaint or charge with, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission ("SEC"), the Department of Justice ("DOJ") or any other federal,
state or local governmental agency or commission (collectively, "Governmental
Agencies"), or otherwise participate in any investigation or proceeding that may
be conducted by Governmental Agencies, including providing documents or

--------------------------------------------------------------------------------


other information without notice to the Company; provided, however, that
Executive may not disclose Company information that is protected by the attorney
client privilege, except as expressly authorized by law.  In the event any claim
or suit is filed on Executive's behalf against any of the Released Parties by
any person or entity, including, but not limited to, by any Governmental Agency,
Executive waives any and all rights to recover monetary damages or injunctive
relief in his favor; provided, however, that this Release does not limit
Executive's right to receive an award from the SEC or DOJ for information
provided to the SEC or DOJ.
2.             Exceptions to Release.  Executive does not waive or release (a)
any Claims under applicable workers' compensation or unemployment laws; (b) any
rights which cannot be waived as a matter of law; (c) the rights to enforce the
terms of this Release; (d) any Claim for indemnification Executive may have
under applicable laws, under the applicable constituent documents (including
bylaws and certificates of incorporation) of any of the Companies, under any
applicable insurance policy any of the Companies may maintain, or any under any
other agreement he may have with any of the Companies, with respect to any
liability, costs or expenses Executive incurs or has incurred as a director,
officer or employee of any of the Companies; (e) any Claim Executive may have to
obtain contribution as permitted by law in the event of entry of judgment
against Executive as a result of any act or failure to act for which Executive
and any of the Companies are jointly liable; (f) any Claim to his vested account
balance under The Hertz Corporation Income Savings Plan or The Hertz Corporation
Supplemental Income Savings Plan or to coverage under the Company's health and
welfare plans in accordance with the terms thereof through the Termination Date
or (g) any Claim that arises after the date this Release is executed.
3.             Acceptance; Consideration of Release.  Executive acknowledges
that he has been provided twenty-one (21) days to consider and accept this
Release from the date it was first given to him, although he may accept it at
any time within those twenty-one (21) days following his termination of
employment.
4.             Miscellaneous.  Section 13 of the Separation Agreement is
incorporated by reference herein and made a part of this Release.
5.             Revocation.  Executive further acknowledges that he understands
that he has seven (7) days after signing this Release to revoke it by delivering
to Richard Frecker, General Counsel, The Hertz Corporation, 8501 Williams Road,
Estero, Florida 33928, written notification of such revocation within the seven
(7)-day period.  If Executive does not revoke this Release, this Release will
become effective and irrevocable by him on the eighth day after he signs it (the
"Effective Date").  If Executive revokes this Release, Executive hereby
acknowledges and agrees that this Release shall be null and void and of no
further force and effect, and his termination of employment shall be treated as
a resignation by him without good reason for all purposes.
* * * * * *
[Remainder of page intentionally blank.
Signature to Release is set forth on the following pages.]

--------------------------------------------------------------------------------

IN WITNESS HEREOF, and intending to be legally bound, I, Jeffrey T. Foland, have
hereunto set my hand.
WITH MY SIGNATURE HEREUNDER, I, JEFFREY T. FOLAND, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS RELEASE AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE FULL
AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
I, JEFFREY T. FOLAND, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO
THIS RELEASE; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT,
WRITTEN OR ORAL, NOT SET FORTH IN THIS RELEASE; THAT I HAVE BEEN GIVEN THE
OPPORTUNITY TO HAVE THIS RELEASE REVIEWED BY MY ATTORNEY; AND THAT I HAVE BEEN
ENCOURAGED BY HERTZ TO DO SO.
I, JEFFREY T. FOLAND, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS TO
CONSIDER THIS RELEASE, (2) I HAVE 7 DAYS AFTER SIGNING THIS RELEASE TO REVOKE IT
BY DELIVERING TO RICHARD FRECKER, AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF MY
REVOCATION, AND (3) IF I REVOKE THIS RELEASE (A) IT SHALL BE NULL AND VOID AND
NONE OF HERTZ OR ANY OF ITS AFFILIATES SHALL HAVE ANY OBLIGATIONS TO ME UNDER
THIS RELEASE, AND (B) HERTZ SHALL HAVE NO OBLIGATIONS TO ME OTHER THAN AS IF I
HAD RESIGNED VOLUNTARILY AND (TO THE EXTENT APPLICABLE) WITHOUT GOOD REASON FOR
PURPOSES OF THE TERM SHEET, SEVERANCE PLAN OR OTHERWISE.



     
JEFFREY T. FOLAND
   
Date:
             




--------------------------------------------------------------------------------

EXHIBIT B
OUTSTANDING EQUITY AWARDS
Set forth below is a table of Executive's outstanding equity awards as of
February 10, 2017.  Any such awards that are identified as unvested shall vest
or be forfeited in accordance with the terms of Section 4(e).
 
Award
 
Grant Date
 
Numbe rof shares subject to award (Vested)
 
Number of shares subject to award (Unvested)
 
Exercise Price
Option Grant
January 19, 2015
35,188
52,783
$84.34
Option Grant
March 3, 2016
0
35,015
$39.36
Buyout RSUs
April 29, 2015
44,4671
44,4672
N/A
PSU Grant
(Adjusted Corp EBITDA)
December 1, 2015
0
7,905
N/A
PSU Grant
(EBITDA Margin)
December 1, 2015
0
7,905
N/A
PSU Grant
(Elite Customer NPS)
December 1, 2015
0
3,953
N/A
PSU Grant
(Adjusted Corp EBITDA)
March 3, 2016
0
13,163
N/A
PSU Grant
(EBITDA Margin)
March 3, 2016
0
13,162
N/A
PSU Grant
(Elite Customer NPS)
March 3, 2016
0
6,581
N/A


--------------------------------------------------------------------------------

1 These RSUs settled for shares on July 12, 2016.
2 Pursuant to Section 4(e), these RSUs shall vest as of the Effective Date.